Title: From Thomas Jefferson to Frances Dorothy Cartwright, 29 April 1825
From: Jefferson, Thomas
To: Cartwright, Frances Dorothy


Dear Madam
Monto
Apr. 29. 25.
Before the rect of your favor of Sep. 29. the public papers had announced the unwelcome tidings of the death of  the worthy patriot Maj John Cartwright, your respected uncle. his virtues merited well the affections of his own country and were duly honored here; how could our sympathies be insensible of the peculiar afflictions of his family and near connections to whom his kind affections had been an habitual blessing.  the paper you were so kind as to forward to me by his direction as well as the medal of bronze came safely to hand and are duly valued. the occasion for which the former was prepared by him has been still postponed by attamts to old instns and  alarm at the novelty of good. but the human mind is dayly advancing, and the good which cannot be done this year will be done the next or some year soon following, and my hopes go cheerfully  into futurity with those of our deceased friend, and altho’ I do not consider the condn of man as infinitely improveable, I think it so, indefinitely, and that no one can fix the limit  beyond which it may not go. I am very much gratified by the prospect that his biography will be presented to the world, and that it will come from a pen so faithful and adequate to the undertaking but before the world gets it I shall probably recieve it from himself in another, for now, nearly of his age, the powers of life are so fast declining with me as to render even this letter an  undertaking of labor  and to oblige me  to make it the bearer of my prayer to Doctr Gilchrist, who was so kind as to write me a letter on the same subject with yours, to have the indulgence of reading his answer in this. confined  at my own home by the debility of age, seeing none but the few who visit me here, I could personally make little use of the papers he sent me, nor did I see a sfft prospect of engaging others to do what was worthy of his character  or would have expressed our estimate of it. I have therefore thot it better to be quiescent than to risk an unsatisfactory effort.  your lre of the 16th of Feb. last. expresses a wish to publish mine  to Majr Cartwright of June 5. 24. in or at the close of the Memoirs of his life. certainly if it will add  to the contents of that work anything which would give satisfn to yourself or his friends it is at your service to be used as you think proper.With the homage of my respect to the venerable lady your aunt who had so long constituted the happiness of the deceased worthy, be pleased to accept the assurance of my very high consideration & esteem.Th: J.